Citation Nr: 1820672	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  18-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an additional period of training under the Vocational Rehabilitation and Employment (VR&E) Chapter 31 program, to include financial assistance to help the Veteran obtain a doctorate degree.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1962.
This matter comes to the Board of Veterans' Appeals (Board) from multiple decision letters of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In June 2015, the Veteran's VR&E counselor wrote a letter denying his request for Chapter 31 services to obtain a doctoral degree.  In August 2015, the counselor wrote another letter to the Veteran proposing to declare him "rehabilitated" for the purposes of 38 C.F.R. § 21.283 and, in September 2015, the counselor issued a rehabilitation closure statement.  The Veteran filed a notice of disagreement, which specifically criticized the June 2015 letter, but which can reasonably be viewed as an appeal of any of the decision documents listed above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Through participation in the vocational rehabilitation program, the Veteran received a Master's Degree, a certification in project management, and completed a course in lip-reading.

2. Prior to the conclusion of his participation in the vocational rehabilitation program, the Veteran has overcome his service-connected employment handicap to the maximum extent feasible.

3. Prior to the conclusion of his participation in the vocational rehabilitation program, the Veteran was employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days.  

4. Since the vocational rehabilitation counselor declared him "rehabilitated" in September 2015, the Veteran's service-connected disability has not worsened to the extent that the effects of the disability, considered in relation to the other facts, precludes him from performing the duties of the occupation for which he previously was found rehabilitated.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation benefits under Chapter 31, Title 31 of the United States Code have not been met.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. §§ 21.283, 21.284 (2017) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The VCAA only applies to claims for benefits filed under Chapter 51 of Title 38, United States Code, which does not include vocational rehabilitation benefits.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

However, the provisions of VA vocational rehabilitation benefits under Chapter 31 of Title 38, United States Code, contain their own notice and assistance provisions. 38 C.F.R. § 21.420 (a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed to substantiate a claim for vocational rehabilitation benefits were codified at 38 C.F.R. §§ 21.32, 21.33 (2017).  See 74 Fed. Reg. 31854 (July 6, 2009).  The basic requirements of the duty to notify and assist under 38 C.F.R. §§ 21.32 and 21.33 are substantially similar to the VCAA requirements for VA's compensation program.

With respect to the vocational rehabilitation claim, VA has met all regulatory duty to notify and duty to assist provisions.  See 38 C.F.R. §§ 21.32, 21.33 (2017).  The Veteran given the opportunity to review summaries of the governing law and regulations regarding Chapter 31 benefits in April 2008 and he signed copies of those summaries, indicating that he had received them.  He was provided with an interview to assess his needs and to address entitlement and feasibility.  VA mailed copies of each adverse decision to the Veteran, and his prompt response to each notice suggests that he received notice of each decision.  He also has actual knowledge of what is necessary to substantiate his claim given that he has previously received VR&E benefits under Chapter 31. 


II. Analysis

Legal Principles

The purpose of vocational training under 38 U.S.C.A. Chapter 31 is to enable veterans with service-connected disabilities to become employable to the maximum extent feasible and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1 (2017).  A Veteran is entitled to a rehabilitation program under Chapter 31 if the Veteran has a service-connected disability rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2017).  An employment handicap is "an impairment, resulting in substantial part from a [service-connected disability rated at 20 percent or more], of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests."  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).

Under the regulations concerning vocational rehabilitation, there are multiple methods to determine when a program should end.  See 38 C.F.R. § 21.283.  The claimant may be found rehabilitated to the point of employability if he or she is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days.  38 C.F.R. § 21.283(c)(1).  Under subsection (c)(2) of the same regulation, services may cease if the claimant is employed in an occupation unrelated to the occupational objective of the rehabilitation for at least 60 continuous days if the claimant concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment in the objective of a rehabilitation plan for a closely related occupation contained in the claimant's rehabilitation plan; is consistent with the claimant's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan.  Subsection (c)(2) permits a VR&E counselor to declare a veteran rehabilitated if, in lieu of obtaining employment, the veteran pursues additional education or training after completing his or her prescribed program of training and rehabilitation services.  

According to 38 C.F.R. § 21.284(a), a veteran may reenter a program of rehabilitation, and receive an additional period of training, after a determination of rehabilitation, if the veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes the veteran from performing the duties of the occupation for which the veteran previously was found to be rehabilitated, or if the occupation for which the veteran was found rehabilitated is found to be unsuitable on the basis of the veteran's specific employment handicap and capabilities.

Factual Background

The Veteran receives service-connected disability compensation for bilateral hearing loss.  In November 2007, the RO issued a rating decision increasing the rating for this disability from 70 percent to 90 percent, effective August 18, 2006.  The same decision granted a total disability based on individual unemployability (TDIU) after considering the effects of severe hearing loss on employment.  The TDIU award was also effective August 18, 2006.  He has three other service-connected disabilities: (1) post-operative residuals of a right inguinal herniorrhaphy; (2) left varicocele; and (3) scar status post pilonidal cystectomy.  But all of these are rated as zero percent disabling and there is no evidence in the record that any of them affect the Veteran's ability to work.

When he applied for VR&E benefits, the Veteran was taking courses with the goal of obtaining a Master's Degree.  The Veteran owned his own printing company for several years and, after that, he obtained decades of experience working as a project manager.  Most of his work as a project manager concerned information technology projects.  According to notes of interviews between the Veteran and his VR&E counselor, the most recent project management job ended because of the Veteran's difficulty using the telephone, participating in meetings when multiple people were talking at once, and during conference calls.  He explained that he had experience teaching classes as an adjunct professor at a local community college.  He also told his counselor that, even with his hearing problems, he would still be able to teach at the college level, but most colleges and universities required a graduate degree.

The Veteran's counselor classified the Veteran's hearing loss was a serious employment handicap and approved rehabilitation services.  These services included financial assistance in completing the Veteran's Master's degree.  The counselor also agreed to pay for a training course in lip-reading.  The Veteran completed his Master's degree in organizational leadership in April 2010.  

Also in 2010, the Veteran had surgery to attach cochlear implants in his ears.  The notes of the interviews between the Veteran and his VR&E counselor indicate that, as a result of this procedure, his hearing ability significantly improved.  Despite his long experience working in project management, the Veteran suggested to his VR&E counselor that, if he had a formal certification from a project management course, he would be more attractive to prospective employers.  According to interview notes, dated September 2010, the VR&E counselor approved payments for this course, which the Veteran completed.   

In June 2013, the Veteran sent an electronic mail message to his counselor: "Thanks to you [and another counselor] the VA funded my Master's degree so I could be a college level professor.  This is an update.  I now teach at Endicott College, Cambridge College, and Bunker Hill Community College and love doing it."
The Veteran later requested additional assistance to obtain a doctoral degree.  He explained that he wanted to become a dean or assistant dean and that, to do this, it would be helpful to receive a doctor of philosophy (Ph. D) or a doctor of education (Ed. D.) degree.  To support this request, the Veteran attached a long list of potential academic positions at educational institutions for which a doctorate degree is required or preferred.  He indicated that he could obtain a higher salary if he had a doctorate.  

In June 2015, a VR&E counselor determined that the program would not be able to pay for the Veteran to complete a doctorate.  The counselor provided four reasons to explain this decision.  First, the counselor indicated that, according to information from the Department of Labor, a doctorate degree was not required for employment in academic administration.  The counselor suggested that, given the length of time it takes to complete a doctorate degree and the Veteran's age, it was unreasonable to think the he could complete the degree in time for it to be useful.  The counselor further indicated that, because the Veteran continued to be employed as an adjunct professor, he was suitably employed for VR&E purposes.  Finally, the counselor noted that the Veteran's long experience in business administration and project management positions, together with his Master's degree, should make him attractive to employers.

The Veteran submitted several statements criticizing this decision.  In a July 2015 e-mail, he described the decision as prohibited age discrimination.  He also wrote, "As for their point about a M.S. degree is adequate for my job, that is incorrect.  I see many adjunct jobs preferring Doctorate degrees.  Would you like me to send these jobs to you?"  Also in July 2015, the Veteran e-mailed two online advertisements for teaching position, with this note: "This Adjunct job requires a doctorate and does not discriminate by age, as you do."  One of the positions the Veteran sent does appear to require a doctorate.  The other indicates that "Candidates with a Master's degree and extensive experience in the field may also be considered."  

The VR&E counselor sent a letter to the Veteran in August 2015 proposing to close his case and declare him "rehabilitated" because he had already obtained suitable employment.  In August 2015, the Veteran wrote that, "I am not gainfully employed as your letter states.  I have just 2 courses this semester.  If I had my doctorate I would have five.  As I have asserted from our first meeting, I need my Ed. D. to compete as more and more colleges are requiring a doctorate as you can see from the job postings I keep sending you."  The counselor referred the Veteran to advertisements for teaching positions requiring only a Master's degree.  In September 2015, the counselor issued a closure statement.

In June 2017, the Veteran submitted a written statement, in which he described the amount of money he earns from his employment as an adjunct professor.  He explained that he is paid for each course at a rate of $3,200 per course.  He wrote that he usually has two courses per semester, sometimes three.  For this reason, "I have NEVER reported more than $20,000 adjunct revenue for a year.  That, in itself, does not define a livable income."  He sent a similar statement to his counselor in August 2017 and another one in December 2017.  Both of these statements indicate that the Veteran received $3,500 per course.  

The December 2017 statement referred to previous discussions about career goals between the Veteran and his counselor: "My education plan stipulated that I needed my Master's to become a college professor.  The VA Vocational rehab became involved in my last years paying for the last few courses . . . . They were under the misinformation that a Master's degree was what I needed to be gainfully employed as a college professor.  I have been an adjunct professor for a few years now and find this tract [sic] wonderful, but I cannot teach more than four courses in a semester, school rules.  Four courses at $3,500 per course does not provide enough income to continue this path as $3,500 x 4 = $14,000 x two semesters only generate $28,000 of annual income."  

Analysis

The Veteran makes several arguments that he should receive funding from the VR&E program to complete a doctorate.  First, he argues that the June 2015 letter from the VR&E counselor amounts to impermissible age discrimination.  The Board's review of the RO's decision is de novo, which means that, in this appeal, the Board makes its own decision and is not required to defer to the factual findings or legal conclusions made by the counselor.  With this de novo review, the Board will not consider the Veteran's age in determining whether a proposed program of educational training is feasible under 38 C.F.R. § 21.53.

Even so, the Board finds that the counselor was correct in denying the request to approve funding for a doctoral program; in determining that the Veteran had been "rehabilitated" for the purposes of 38 C.F.R. § 21.283; and in denying his subsequent request for additional services after a finding of rehabilitation under 38 C.F.R. § 21.284.

In his written statements, the Veteran suggests that his VR&E occupational goal remained incomplete unless he obtained work as a full-time tenured college professor.  But the April 2008 rehabilitation plan identifies the program's goal as follows: "To obtain and maintain employment as a college level instructor/adjunct professor.  Will also consider federal employment in the IT/management or related."  As an intermediate objective towards this goal, the Veteran and his VR&E counselor indicated that he would "complete a Master's Degree in Business Administration, utilizing previously completed credits."  According to the written employment plan, signed by the Veteran and his counseling psychologist in August 2010, the program goal was, "to pursue opportunities in Education as an adjunct professor.  However, he is fully expecting to actively pursue career positions in the private sector as a Project Manager."  The Veteran's current employment as an adjunct professor is within the scope of the vocational goal described in his rehabilitation and employment plans.  

The purpose of vocational rehabilitation is to enable someone with service-connected disabilities to become employable to the maximum extent feasible and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.  A participant is "rehabilitated" when he or she has overcome the employment handicap to the maximum extent feasible.  See 38 C.F.R. § 21.283.  The relevant employment handicap in this case is the Veteran's hearing loss and, prior to his completion of the VR&E program, he was unable to continue his previous employment because his old job involved telephone conference calls and meetings in which several people would be speaking at once.  

Since then, the Veteran has received cochlear implants, which improved his hearing.  With the help of the VR&E program, he has obtained an academic credential which enables him to work steadily as an adjunct professor.  His most recent statements suggest that the Veteran is fond of this work and is good at it.  Early in 2015, the Veteran suggested that a position as a dean or academic administrator would be more compatible with his hearing loss disability than teaching as an adjunct professor.  But his VR&E counselor wrote to him and indicated that a doctorate is not required to work in academic administration and, since then, the Veteran has indicated that the reason he wants to pursue a doctorate is that he wants to be a tenured professor.  Although work as a tenured professor may have better pay or working conditions, it is unclear why obtaining that kind of work is necessary before the Veteran can fairly be said to have overcome the effects of his employment handicap (hearing loss) to the maximum extent feasible.  

Indeed, the record suggests that, after the VR&E program helped the Veteran to complete his Master's degree, a lip-reading course, and a project management certification, and monitored his progress after he has been employed in adjunct teaching for more than 60 days, the counselor was correct to conclude that the Veteran has overcome the effects of his employment handicap to the maximum extent feasible.  The Veteran has identified potential jobs that require a doctorate.  But this does not change the fact that he has been employed in the occupational objective for which a program of services was provided, or in a closely related occupation, and has been so employed for more than 60 days. See 38 C.F.R. § 21.283(c)(1).  None of the Veteran's statements suggest any reason to believe that obtaining a doctorate would further mitigate the effects of the Veteran's hearing loss on his ability to work.  Nor is there any information in the record which would support such a conclusion.

The Veteran complains about the pay he receives teaching as an adjunct professor and claims, credibly enough, that he could receive a higher salary if he had a doctorate.  But term "suitable employment" as defined by 38 C.F.R. § 21.283(b) "includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the veteran's abilities, aptitudes and interests  . . ."  (emphasis added).  In other words, "suitable employment" for the purpose of VR&E benefits is not necessarily the same as "substantially gainful employment", the term used in 38 C.F.R. § 4.16(a) (2017) ("Marginal employment shall not be considered substantially gainful employment.  For the purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.")  In 2017, the poverty threshold for one person, aged 65 and older, was $11,756 - i.e., substantially less than the Veteran indicates he earns as an adjunct professor.  

Even if the Veteran were correct when he described his pay as an adjunct professor "not even Poverty Level earnings", he has already been awarded a TDIU rating under 38 C.F.R. § 4.16 and, as a result, VA has paid him monetary compensation for total disability benefits, notwithstanding the effects of his cochlear implant and his ability to work as an adjunct professor, since August 2006.  Under these circumstances, it is hard to avoid the conclusion that VA is already compensating the Veteran for the diminution in his earning capacity associated with hearing loss.  

For these reasons, the preponderance of the evidence is against the claim for financial assistance to help the Veteran obtain a doctorate degree.  Thus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.

(CONTINUED ON NEXT PAGE)

ORDER

The claim for additional vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code for completion of a doctoral degree is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


